Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: it is agreed that Vik does not teach “generating a biological outcome map to assign to said each voxel of the treatment map a respective value determined using an input function that is based on a relationship…for said each voxel” as required by independent claims 1, 21 and 31. The argument is presented in Applicant’s response filed 12/23/20.  Dependent claims 2-9, 11-20, 22-30 are allowable for depending on claim 1.  The nonstatutory double patenting held in the final rejection is obviated by the terminal disclaimer filed 4/7/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DON K WONG/               Primary Examiner, Art Unit 2884